Citation Nr: 1442721	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1961 to September 1964.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Des Moines, Iowa, has jurisdiction of the claims file.  In April 2010, a hearing was held before a decision review officer (DRO); a transcript of the hearing is associated with the record.  The Veteran also requested a hearing before a Veterans Law Judge, and such was scheduled to be held in May 2011; in April 2011 he cancelled his hearing request.  In August 2014 the Veteran's representative (on the Veteran's behalf) waived Agency of Original Jurisdiction (AOJ) consideration of evidence associated with the record since the issuance of an April 2010 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The evidence establishes that the Veteran was exposed to herbicides during his military service.
 
2.  The Veteran has type II diabetes mellitus, which requires insulin and restricted diet.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7913 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran alleges entitlement to service connection for type II diabetes mellitus, based on exposure to Agent Orange while in Vietnam. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including type II diabetes mellitus, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service personnel records show that he served in the Navy and was assigned to the USS Providence (CLG-6) from November 1961 to September 1964.  In his September 2002 notice of disagreement, the Veteran recalled being "physically in Vietnam" in September 1962 and October 1963.  In an October 2007 statement, he recalled going ashore in Saigon in January 1964.  In an October 2007 statement, a fellow service member with whom the Veteran served aboard the USS Providence reported going ashore in Saigon with the Veteran when docked there in the summer of 1963 and January 1964.  

A February 2008 response from the service department shows that the USS Providence was in the official waters of the Republic of Vietnam from April 10, 1963 to April 12, 1963, April 20, 1963 to April 22, 1963 and January 17, 1964 to January 23, 1964.  Further, a February 2008 response from the Joint Services Records Research Center (JSRRC) shows that the USS Providence made a three day operational visit to Saigon, during which time the ship "hosted numerous dignitaries and presented more than 38 tons of PROJECT HANDCLASP material to church groups, orphanages, and other activities in Saigon."  

[Notably, in September 2010, the Veterans Benefit Administration (VBA) issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  The RO was directed to reference a document listing the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See VBA Training Letter 10-06 (September 2010).  A review of the document listing the Navy ships associated with service in Vietnam reveals that the USS Providence operated on the Saigon River for three days in January 1964, during the period of time when the Veteran was assigned to this ship.]

Accordingly, as the Veteran was assigned to the USS Providence during the period of time it was in the official waters of the Republic of Vietnam, the Board finds that he had active duty in Vietnam and is presumed to have been exposed to Agent Orange.  Of note, the RO also conceded such service, and thus, also considered the Veteran to have presumptive exposure to herbicides.

Thus, the question remaining to be determined is whether the Veteran has type II diabetes mellitus manifested to a degree of 10 percent or more.  This is significant because the presumption of service connection applicable to veterans exposed to herbicide agents during service applies only to "Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes)."  See 38 C.F.R. § 3.309(e).

An April 2009 VA diabetes mellitus examination report shows a diagnosis of diabetes mellitus type I and includes the opinion that "it is at least as likely as not the veteran has diabetes mellitus type I and less likely as not the veteran has diabetes mellitus type II" because the "fas[t]ing C-peptide of 1.5 is closer to the less than .8 for type I diabetes than the greater than 2.9 for type II diabetes."

However, VA treatment records reflect that the Veteran was diagnosed with adult onset diabetes in March 1979.  Subsequent VA treatment records continue to note findings of adult onset diabetes as well as NIDDM (noninsulin-dependent diabetes mellitus).  Further, an August 1996 VA general medical examination report shows a diagnosis of type II diabetes mellitus.  Most recently, an April 2011 opinion from the Veteran's VA diabetes nurse specialist states that, given that the Veteran "was able to be treated without insulin for at least 15 years, has no hx of DKA [history of diabetic ketoacidosis], C-Peptide reported below, and currently requires almost 100 Units insulin/day indicating insulin resistance, I would consider patient to have Type 2 diabetes Mellitus, which is now being treated with insulin due to the length of time he has had his DM [diabetes mellitus] and progression of the disease process."  The Veteran's treating physician subsequently stated that he concurs that the Veteran "clearly has type 2 diabetes, not type I diabetes."  

Upon careful review of the conflicting medical opinions of record, and resolving reasonable doubt in the Veteran's favor (as required; see 38 C.F.R. § 3.102) the Board concludes that the competent evidence of record reasonably supports a finding that the Veteran currently has type II diabetes mellitus.  This determination is based on the lengthy history of his treatment for adult onset diabetes mellitus, notations of diabetes mellitus type II in the treatment records and the opinions of his VA diabetes nurse specialist and treating physician, who provided a detailed explanation for the opinion that his diagnosis is type II diabetes mellitus (and not type I diabetes).  While the April 2009 VA medical opinion is against a finding of diabetes mellitus type II, such opinion does not appear to reflect consideration of the extensive VA treatment records (which consistently show a diagnosis of adult onset diabetes mellitus/diabetes mellitus type II) and appears to be based on a single C-peptide test.  Therefore, the negative opinion of record is lacking (and outweighed) in probative value by the opinions supporting the Veteran's claim.

Further, the record shows (and is noted in the April 2011 statement of the diabetes nurse specialist) that the Veteran's type II diabetes mellitus is managed by restricted diet and insulin.  Therefore, the evidence also demonstrates that type II diabetes mellitus has been manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (a 20 percent rating is assigned when diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet).

Based on the foregoing, the Board finds that service connection for type II diabetes mellitus is warranted.


ORDER

Service connection for type II diabetes mellitus is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


